Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 1 of 57
1S.44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Teamsters Local 837 401(k) Plan Aluminum Shapes, LLC

(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys if Known)
Thomas Kohn, Esq., Markowitz and Richman, 123 S.
Broad Street, Suite 2020, Philadelphia, PA 19109 (215)

 

 

 

 

 

 

 

  
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hl. BASIS OF JURISDICTION (Place an “X” in Qne Box Gaty) Hil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant}
(J! US. Government [X]3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1 = [7 1 Incorporated or Principal Place Ix] 4 (4
of Business In This State
(12 US. Government (14 Diversity Citizen of Another State [12 [J 2 Imcorporatedand Principal Place [[] 5 [x]
Defendant (indicate Citizenship of Parties in [tem Il) of Business In Another State
Citizen or Subject of a C13 (1) 3 Foreign Nation Ol«é Cle
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Pale of Spit Code Desintions, _
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure H 422 Appeal 28 USC 158 -| 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act | 315 Airplane Product Product Liability [7] 690 Other 28 USC 157 T 4729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment H 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury $20 Copyrights |_| 430 Banks and Banking
+ 151 Medicare Act | 330 Federat Employers’ Product Liability $30 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability [[] 368 Asbestos Personal 835 Patent- Abbreviated |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
(_J153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[] 160 Stockholders’ Suits 355 Motor Vehicle 371 Troth in Lending Act | 485 Telephone Consumer
490 Other Contract Product Liability 380 Other Personal [_}720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395f) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) | 850 Securitics/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIVC/DIWW (405{g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Tide XVI | 890 Other Statutory Actions
C REAL PROPERTY CIVIL RIGHTS PRISONER PETINIONS _|_]790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: x] 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U8. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant} 896 Arbitration
245 Tort Product Liability Accommodations 530 General T | &71 IRS—Third Party -| 899 Administrative Procedure
290 All Other Real Property 445 Amer, w/Disabilities - L 535 Death Penalty |___ IMMIGRATION. | 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|_| 446 Amer. w/Disabilities -[_ ] $40 Mandamus & Other sa Otber Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (lace an “X¥" in Qne Box Only)
[x] Original D2 Removed from 3 Remanded from Oo 4 Reinstated or oO 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De mot cite jurisdictional statutes untess diversity):
29 U.S.C. Sectlon 1132
VI. CAUSE OF ACTION Brief description of cause:
Failure te make benefit fund contributions
VII. REQUESTED IN () CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $125,679.11 + JURY DEMAND: [)Yes [No
VIII. RELATED CASE(S) (see ons
instructions):
IF ANY 1, JUDGE _R. Barclay Surick DOCKET NUMBER _ 19-4739
DATE SIGNA OF ATTORNEY OF RECORD
4/26/21 I heniey> Po. Aopées,

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 2 of 57

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

 

TEAMSTERS LOCAL 837 401(k) PLAN

‘Plaintiff(s)
Vv

. Civil Action No.
ALUMINUM SHAPES, LLC

Defendant(s)

Nome “me Somme” “emme” Some” “ome” Smee” “re” “eee” nee” eee Sree”

SUMMONS IN A CIVIL ACTION

Aluminum Shapes, LLC
9000 River Road
Delair, NJ 08110

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}{2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Thomas H. Kohn, Esquire

Markowitz and Richman
123 S. Broad Street
Suite 2020
Philadelphia, PA 19109

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 3 of 57

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
OS 12275 Townsend Road, Phila., PA 19154
Address of Defendant: 9000 River Road, Delair, NJ 08110
Place of Accident, Incident or Transaction: | 12275 Townsend Road, Phila., PA 191 54

 

 

RELATED CASE, IF ANY:

case Number: 19-4739 juage, _R. Barclay Surtick ——syare-terminareg, 10/22/2020

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes lV No|
previously terminated action in this court? '

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes lV No [ |
pending or within one year previously terminated action in this court?

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No /|
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [2] is / [J] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare, 01/25/2021 Gidenitum (i 35811

 

 

 

 

Attorney-at-Law !' Pro Se Plaintiff Attorney LD. # (if applicable)
CIVIL: (Place a ¥ in one category only)
A Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[] 2. FELA LJ] 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury (J 3. Assault, Defamation
C1 4. Antitrust (J 4. Marine Personal Injury
5. Patent [4 5. Motor Vehicle Personal Injury
6. Labor-Management Relations (1 6. Other Personal Injury (Please specify):
LI 7. Civil Rights CI 7. Products Liability
1 8&8. Habeas Corpus LJ 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases CJ 9. Allother Diversity Cases
10. Social Security Review Cases (Please specify):
(1 LL. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Thomas H. Kohn

, counsel of record or pro se plaintiff, do hereby certify:

iY Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[] Relief other than monetary damages is sought. 4
pare; 01/25/2021 Gt Levan Lake, 35811

Altorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (3/2018)

 
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 4 of 57

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

TEAMSTERS LOCAL 837 401(k) Plan

Plaintiff
v. Case No.
ALUMINUM SHAPES, LLC
Defendants

 

x

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time
of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on
the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a case management track designation form
specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) | Habeas Corpus -- Cases brought under 28 U.S.C. §2241

through §2255., ( }
(b) Social Security -- Cases requesting review of a decision

of the Secretary of Health and Human Services denying

plaintiff Social Security Benefits ( }
(c) Arbitration -- Cases required to be designated for

arbitration under Local Civil Rule 53.2 ( )
(d) Asbestos -- Cases involving claims for personal injury

or property damage from exposure to asbestos. ( )

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the
court. (See reverse side of this form for a detailed

 

 

explanation of special management cases.) { )
(f) Standard Management -- Cases that do not fall into
any one of the other tracks. (x )
/s/ Thomas H. Kohn
1-25-21
Date THOMAS H. KOHN, ESQUIRE

Attorney for Plaintiff
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 5 of 57

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

TEAMSTERS LOCAL 837 401(K) PLAN
12275 Townsend Road
Philadelphia, PA 19154,

Plaintiff
Vv. ; Civil Action No.
ALUMINUM SHAPES, LLC
9000 River Road
Delair, NJ 08110,

Defendant

 

 

COMPLAINT

The plaintiff, Teamsters Local 837 401(k) Plan, by and through its attomey, Thomas H.
Kohn of Markowitz and Richman, complaining of the defendant, Aluminum Shapes, LLC,
respectfully alleges:

NATURE OF THE CLAIM

1. This action is instituted pursuant to Sections 502 and 515 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132 and 1145,
to collect unpaid fringe benefit contributions.

JURISDICTION AND VENUE

 

2, Jurisdiction is conferred on this court by ERISA Sections 502(d), (e)(1) and (f),
29 U.S.C. §§ 1132(d), (e)(1) and (f), and by the provisions of 28 U.S.C. §§ 1331,1332 and 1337.
3. Venue is proper in this court pursuant to Section 502 (e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), in that the Plan is administered within this District.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 6 of 57

PARTIES

4. The plaintiff, Teamsters Local 837 401(k) Plan (“Plan”), is an employee benefit
plan within the meaning of 29 U.S.C. § 1002(3). Its office is located at 12275 Townsend Road,
Philadelphia, PA 19154.

5. Defendant, Aluminum Shapes, LLC (“Aluminum Shapes”), is, and at all times
relevant hereto has been, an employer within the meaning of Section 152(2) of the LMRA, 29
U.S.C. § 152(2), and Section 2(5) of ERISA, 29 U.S.C. § 1002(5), with its principal place of
business located at 9000 River Road, Delair, New Jersey 08110.

6. Upon information and belief, no party to this action has filed for protection under
the U.S. Bankruptcy Code during the time in which the action arose or thereafter.

FACTUAL ALLEGATIONS

7. At all times relevant to this action, Aluminum Shapes has been signatory to a
collective bargaining (“CBA” or “Agreement”) with Teamsters Local Union 107 and, as such, is
bound by the terms of that Agreement. [A copy of the Agreement is attached hereto as Exhibit
Al.

8. Aluminum Shapes’ employees who are covered by the terms of the CBA are
participants in, and beneficiaries of, the Plan.

9. The CBA requires Aluminum Shapes to make monthly contributions to the Plan
for each employee who has completed a probationary period and was actively at work during the
preceding month, except those who quit or were discharged.

10. The Plan maintains a Policy for Collecting Delinquent Contributions (“Policy”),
to which Aluminum Shapes is also bound. [A copy of the Plan’s Policy for Collecting

Delinquent Contributions is attached hereto as Exhibit B].
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 7 of 57

11. The Plan’s Policy requires employers to: make required contributions on or
before the 15'" day of the following month for each month where contributions are due, unless
some other date is provided for in a collective bargaining agreement; pay interest on delinquent
contributions at the rate of 12% per annum; pay liquidated damages on delinquent contributions
equal to 12% of the contributions due and owing; permit the Plan to audit the books and records
of a participating employer; and pay attomey’s fees and costs in the event the Plan initiates legal
action for the purpose of collecting delinquent contributions.

12. At all times relevant to this suit, Aluminum Shapes employed individuals whose
wages, hours and terms and conditions of employment were governed by the Agreement.

13. In accordance with the Agreement, Aluminum Shapes is required to make specific
contributions to the Plan on behalf of each eligible employee.

14. Notwithstanding that obligation, Aluminum Shapes has failed to make required
contributions in an estimated amount of at least $114,595.10 for the months of November, 2019
through April, 2020.

15. Subsequent to April 2020, Aluminum Shapes has failed to submit remittance
reports to the Fund or to make any contributions to it. Consequently, the Fund is not able to
ascertain what additional contributions are owed for hours worked by covered employees of
Aluminum Shapes.

ALUMINUM SHAPES’ LIABILITY UNDER ERISA

16. Paragraphs 1 through 15 of this Complaint are re-alleged as if fully set forth
herein.

17. Section 515 of ERISA, 29 U.S.C. § 1145, requires that every employer who is

obligated to make contributions to a multi-employer plan under the terms of the plan or under the
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 8 of 57

terms of a collective bargaining agreement shall do so in accordance with such plan or
agreement.

18. Section 502(g) of ERISA, 29 U.S.C. § 1132(g)(2), provides that in any suit
instituted for or on behalf of a multi-employer plan to enforce the payment of delinquent
contributions, the Court shall, if judgment is entered in favor of the plan, award the plan: (a) the
unpaid contributions, plus (b) interest on the unpaid contributions, plus (c) an amount equal to
the greater of (i) interest on the unpaid contributions or (ii) liquidated damages provided for
under the plan in an amount not in excess of 20 percent (or such higher percentage as may be
permitted under federal or state law) of the amount determined by the Court under subparagraph
(a), plus (d) reasonable attorney’s fees and costs of the suit, plus (e) such other legal or equitable
relief as the court deems appropriate. As of this date, the interest and liquidated damages owed t
the Plan by defendant exceed $27,770.

19. Aluminum Shapes’ failure to make its required contributions to the Plan
constitutes a violation of ERISA and applicable Department of Labor and Internal Revenue
Service regulations.

WHEREFORE, plaintiff respectfully requests that this Honorable Court:

(a) Enter an Order for judgment in favor of the plaintiff and against defendant, its
officers, directors and agents, in an amount not less than $125,879.11, which
includes delinquent contributions, liquidated damages and interest owed to the
Plan for the period including November and December, 2019 and January through
April, 2020.

(b) Enter an Order for judgment in favor of the plaintiff and against defendant for

interest on the unpaid contributions and liquidated damages;
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 9 of 57

(c) Enter an Order directing Aluminum Shapes to provide access to its books and
records to the Plan’s auditors for the purpose of determining if additional amounts
are owed to the Plan;

(d) Enter an Order directing Aluminum Shapes to pay the Fund any further
contributions that may be found to be due and owing;

{e) Enter an Order directing Aluminum Shapes to henceforth meet its reporting and
remission requirements, and otherwise to make future contributions in a timely
fashion and in accordance with the collective bargaining agreement, the Plan’s
policies and ERISA;

(f) Enter an Order directing Aluminum Shapes to pay to plaintiff all reasonable
attorney’s fees, expenses and the costs of research, investigation, initiation,
maintenance and prosecution of this action;

(g) | Award plaintiff such other and further relief as may be just, necessary and proper.

Respectfully submitted,
MARKOWITZ & RICHMAN

/s/ Thomas H. Kohn

 

THOMAS H. KOHN, ESQUIRE
123 South Broad Street, Suite 2020
Philadelphia, PA 19109

Phone: 215-901-8097

Fax: 215-791-0668
tkohn@markowitzandrichman.com
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 10 of 57

EXHIBIT A
 

 

Aluminum Shapes, LLC
Teamsters Local 107

Agreement between

i 2016 to’

Fe) cs

ect ember 31 2010

 
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 12 of 57
( fe

ARTICLE I
RECOGNITION OF UNION

ARTICLE 0
PROBATIONARY PERIOD

ARTICLE II
UNION SECURITY AND CHECK-OFF 1

CUP CGSGSEEGSSSS Sua NEES E SG at Pere ea ERE Ea SS Sd ben ETE Ped Pa aaen aad Epp

ARTICLE IV
HOURS OF WORK

ARTICLE V
HOLIDAYS

ARTICLE VI
WAGE ee cease

“J

ARTICLE VII
REPORT-IN PAY

ARTICLE VIII
VACATION AND PERSONAL THM Beatie: cence sll angie codons aie ene

ARTICLE Ix

HEALTH AND WELFARE FUND, PENSION FUND, AND SUPPLEMENTAL

SICK PAY PLAN... eee

ARTICLE X

RIL DD saveausatisassteeratlanasd aeate ren iva nueva eee aioe eet dg 13

ARTICLE XI

LEAVES'OF ABSENCE (i! Sintanscnccimonimaemnigeicai ts oe 16

ARTICLE XII
NO STRIKE - NO LOCKOUT recvanearanpaenctnenas soteie es galt: oem = mag

ARTICLE XIII
RIGHT OF VISITATION

ARTICLE XIV
BULLETIN BOARDS

ARTICLE XV
GENERAL PROVISIONS & SAVING CLAUSE ia sscsicsectivvnsgractunsnicee nue: 17

ARTICLE XVI
SHOP STEWARDS
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 13 of 57

(

ARTICLE XVII
MANAGEMENT PREROGATIVE - NON DISCRIMINATION... eecetettecsseeesee 18

ARTICLE XVIII
WORK RULES

ARTICLE XTX
GRIEVANGE PROCEDURE. iiiiiccsicccceccccstestesessteeteqatscessscusetscuarcesnenserensonanentqeanetanraarent 20

ARTICLE XX
ARBITRATION

ARTICLE XAI

CHRISTMA Sal URGES seats fiir ctinee iGnravviat iat ncineinoeeettiniennine veel

ARTICLE XXII

ARTICLE XXII

SUPERVISORS WORKING... cc ceseceeessssssieecsesaseecraseneseenersestsenesreseseceseeseaesenssnevarssenes 22

ARTICLE XXIV

BAER iY OONIM Gat eo Piiiis, rsh oho ap ccaasrersoasurt yas slgibnsnseipiactel tiastetarceaetecestederniaraniaires 22

ARTICLE XXV

TERMINA-CIONCAND RENE WAd ico ca tayactccesdcteleng ena receive ter seinen nese ae

EXHIBIT "A" MARKET BASED PAY RATES ........0....0:.:cccccssccsessscererersnsneernenneees 25

12-HR MAINTENANCE PROGRAM 0.cc.cccccciccsscssccticcsccccstscesetsctectssctnsseceeebagsitianeateenee@

MEMORANDUMS OF UNDERSTANDING Duos cess ccceeseeeseseteeenceteeneee
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 14 of 57

AGREEMENT

THIS AGREEMENT shall be effective as of January 9, 2016, by and among
ALUMINUM SHAPES LLC situate at 9000 River Road, Delair, New Jersey, their

successors or assigns (hereinafter collectively called the “Company”) and TEAMSTERS
LOCAL NO. 107 (hereinafter called the “Union”.

WITNESSETH:

The parties hereto, in consideration of their mutual promises, covenants and
agreements as hereinafter set forth, agree as follows:

ARTICLE I
RECOGNITION OF UNION

(a) The Company recognizes the Union as the exclusive bargaining agent for all of
the Company’s production and maintenance employees employed by the Company at its
plant located at 9000 River Road, Delair, New Jersey, excluding guards, watchmen,
professional employees, clerical employees, office employees, engineers, salesmen and
supervisors as defined in the National Labor Relations Act of 1947, as amended.

(b) Whenever the word “employee” appears hereafter in this Agreement, it shall
mean only those employees for whom the Union is, in the preceding paragraph of this
Article, recognized as the exclusive bargaining agent.

ARTICLE I
PROBATIONARY PERIOD

(a) The Company shall have the right to hire new employees from any source
whatsoever. All new employees shall be on probation for one hundred twenty (120) days
after employment and, during such probationary period, the Company shall be the sole
judge as to whether or not such new employee is qualified to continue in its employ. No
grievance may be filed over the termination of a probationary employee.

ARTICLE Il]
UNION SECURITY AND CHECK-OFF

 

(a) It shail be a condition of employment that all employees of the Company covered
by this Agreement who are members of the Union in good standing on the execution date
of this Agreement shall remain members in good standing, and those who are not
members on the execution date of this Agreement shall, on the thirtieth (30th) day
following the execution date of this Agreement, become and remain members in good
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 15 of 57

standing in the Union. It shall also be a condition of employment that all employees
covered by this Agreement and hired on or after its execution date shall, on the thirtieth

(30th) day following the beginning of such employment, become and remain members in
good standing in the Union.

(b) During the life of this Agreement, the Company will check off monthly dues,
assessments and initiation fees as membership dues in the Union, provided it receives

individually signed, voluntary check-off authorization cards in a form satisfactory to the
Company.

(c) All money deducted under the provisions of the preceding paragraph shall be
promptly remitted by the Company to the Financial Secretary-Treasurer of the Union.

(d) The Union shall indemnify and save the Company harmless against any and all
claims, demands, suits or other form of liability that shall arise out of or by the reason of

action taken or not taken by the Company for the purpose of complying with any of the
foregoing provisions.

(ce) The Company will check off monies from an employee's pay check as a contribution
to "Teamsters Local 107 Political Action Committee", provided it receives individually
signed, voluntary check-off authorizations in a form satisfactory to the Company.

ARTICLE IV
HOURS OF WORK

(a) It is expressly understood that the provisions of this Article are intended only to
provide a basis for calculating time worked and shall not be a guarantee as to the hours of
work per day or days of work per week or as a guarantee of working schedules.

(b) 8 Hour Shifts. The regular work week shall consist of not more than forty (40)
hours on a schedule of not more than eight (8) hours per day between Monday and
Friday inclusive, with overtime pay after forty (40) hours of work in the week.

1. if an insufficient number of employees indicate their availability to work such

schedule, the Company may assign qualified employees to the schedule in reverse
order of their department seniority all other factors being equal.

2. The Company may have different schedules for different departments or work
groups within a department.

. Meals and breaks. 8 hour shift employees shall be permitted no less than thirty
(30) minutes of breaks and meal periods during any shift. The parties agree that
the current break and meal period schedules in the various departments and work
groups shall be continued unless the parties agree otherwise. Break periods may
be staggered within a crew to ensure continuity of operations, and the shop
steward shall be consulted on that schedule if it is to be changed.

2
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 16 of 57

4. The regular work week is defined herein for purposes of straight time and
overtime pay computations and no inferences shall be drawn therefrom to prevent

the Company from scheduling a reasonable amount of overtime in accordance
with the provisions of this Agreement.

5. All work performed on Saturdays and Sundays shall be compensated at the rate of
time and a half; provided, however, that the employee has worked his entire
straight-time schedule that week. Vacation time that is scheduled at least seven
(7) days in advance, and holidays, so long as the employee has satisfied the work
requirements regarding work on the regularly scheduled days before and after the

holiday, will be considered as time worked for the purposes of calculating
overtime.

6. Hours worked are credited to the day on which the out punch occurs.

(c) 12 Hour Shifts. The work week is defined Sunday to Saturday. The regular work
week shall consist of not more than forty eight (48) hours on a schedule of not more

than twelve (12) hours per day, with overtime pay after forty (40) hours of work in
the week.

1. The Company may have different schedules for different departments or work
groups within a department.

2. Meal and Breaks

a. There will be one 30 minute paid meal break during each 12 hour shift
b. There will be two ten minute breaks during each 12 hour shift.

c. The parties agree that the current break and meal period schedules in the
various departments and work groups shali be continued unless the parties
agree otherwise. Break periods may be staggered within a crew to ensure

continuity of operations, and the shop steward shall be consulted on that
schedule if it is to be changed.

3. The regular work week is defined herein for purposes of straight time and
overtime pay computations and no inferences shall be drawn therefrom to prevent

the Company from scheduling a reasonable amount of overtime in accordance
with the provisions of this Agreement.

4. All hours worked over 40 in a given week shall be paid at a rate of time and one
half. Vacation time that is scheduled at least seven (7) days in advance, and
holidays, so long as the employee has satisfied the work requirements regarding
work on the regularly scheduled days before and after the holiday, will be
considered as time worked for the purposes of calculating overtime.

at

Hours worked are credited to the day on which the out punch occurs.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 17 of 57

(d) When daily overtime work is required, the employees who regularly perform the
work involved during the regular work hours shall be given preference. If there are
not a sufficient number of such employees, the overtime will be offered to other
employees then at the plant who are within the affected work group and who are
qualified to perform the work, in the following order: Leader(s), then other full time
employees, in order of seniority. When overtime is required, the Company shall offer
the work in order of seniority to employees in the work group involved who have the
necessary skill and ability to perform the job. If an insufficient number of employees
indicate their availability to work such overtime, the Company may assign the work
to qualified employees in reverse order of their department seniority.

(e) When, in the opinion of the Company, it is necessary to work overtime,
employees entitled to such work, as hereinabove provided, shall be given at least four
(4) hours’ advance notice thereof, except that in the case of Saturday work for the
second and third shifts, the advance notice shall be given not later than the end of the
employee’s shift on Thursday, and in the case of Sunday work for the second and
third shifts, the advance notice shall be given no later than the end of the employee’s
shift on Friday and in the event such notice is given as above, the employee or
employees shall be expected to work a reasonable amount of overtime, except for
good and sufficient cause. Employees shall not be compelled to (but, if requested to
do so by the Company, may at their own discretion work more than ten (10)
consecutive hours, exclusive of the lunch period, in any twenty-four (24) consecutive
hour period, or more than forty-eight (48) hours or more than six (6) days in any work
week, which shall be construed to mean 12:01 a.m. Sunday, or the start of the shift
that begins on Saturday and ends on Sunday, through !1:59 p.m. Saturday, for payroll
purposes only. The daily limit of ten (10) consecutive hours does not apply to those
employees assigned to shifts where the regularly scheduled work day is twelve (12)
hours. For employees whose regularly scheduled work day is 12 hours, these
employees shall not be compelled to, but if requested to do so by the Company may
at their own discretion, work more than twelve (12) consecutive hours.

(f) The Company shall have the right to schedule a reasonable amount of mandatory

paid training time during any workweek. Any such scheduled training time shall not
be counted towards the limits provided for in section IV (e).

(g) In the event of plant shutdown or closures of more than one day, if the Company
needs employees to work prior to resuming full operations, it shall seek volunteexs, and
select them in order of seniority, all other things being equal, including skill and ability to
do the job required. If no volunteers or insufficient volunteers are interested in the work,
the company shall have the right to assign the work in inverse order of seniority.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 18 of 57

ARTICLE V

HOLIDAYS

8 hour shifts

(a) The following holidays shall be recognized: the day before New Year’s Day,
New Year’s Day, Martin Luther King’s Birthday (as determined by the U.S.
Goverment), Good Friday, Memorial Day, July Fourth, Labor Day, Thanksgiving Day,
the day after Thanksgiving, the day before Christmas, Christmas, and the employee’s
birthday. If any of the above holidays falls on a Sunday, the Sunday shall not be
considered a holiday, but the next day shall be considered as the holiday. If any of the
above holidays falls on a Saturday, said Saturday shall be regarded as the holiday, but the
Company shall have the right, by notification to the employees, to shut down the plant on
the Friday immediately preceding the holiday. Should Christmas Day fall on a Sunday or
Monday, Saturday before same shall be celebrated as the Day before Christmas unless the
Company, by notification, chooses to shut down the plant on the preceding Friday.
Should Christmas Day fall on a Sunday or Monday, Saturday before the same shall be
celebrated as the day to shut down the plant on the preceding Friday. Ifa holiday falls on
a Monday or is celebrated on a Monday, work on the Saturday preceding the holiday
shall be considered optional on the part of the employee in the event the employee desires
to take a long weekend. Nothing shall relieve the employee of the responsibility of
working the Tuesday subsequent to the holiday to retain his eligibility therefor. The
Company and the Union shall jointly designate at the beginning of each year those dates
that will be celebrated as the above holidays for purposes of this Agreement.

(b) An employee shall receive pay of eight (8) hours at his basic straight-time rate for
such holiday, provided he has completed his probationary period and provided such
employee has worked the lesser of seven (7) hours or his scheduled hours on both his
scheduled work day before the holiday and his scheduled work day after the holiday,
unless the employee is prevented from doing so due to an injury he suffered on the
job within the preceding four (4) weeks. Where holidays occur on two succeeding
days, if the employee fails to satisfy the work requirement on his scheduled day
before the holidays, he will not receive holiday pay for the first holiday. If the
employee fails to satisfy the work requirement on his scheduled day after the
holidays, he will not receive holiday pay for the second holiday. If the employee

does not satisfy this work requirement before and after the holidays, he will not be
entitled to pay for either holiday.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 19 of 57

(c) Should any of the said holidays occur during the vacation period of any
employee, and should such employee be entitled to holiday pay, he shall take such

holiday on the workday immediately following his vacation period or be paid for
same at the straight time rate.

(d) Employees shall not be required to work on a holiday, but any employee who has
accepted an assignment to work on a holiday and then fails to report for and perform
such work without reasonable cause (which shall include illness), shall not receive
pay for such holiday. Employees who work on the holiday shall receive, in addition
to holiday pay, pay at time and one-half for all hours so worked.

12 hour shifts

(e) The same holidays recognized in section (a) above shall also be recognized for
employees on twelve (12) hour shifts, however, some of these holidays will be
“working” holidays. Twelve-hour employees will not be required to work on New
Year’s Day, Easter Sunday, July Fourth, Thanksgiving Day and Christmas Day.
All other holidays provided for under the contract will be considered “working
holidays” for those shifts scheduled to work on those days regardless of whether
the holiday may fall on a Saturday or Sunday.

(f) All hours worked on a “holiday”, including birthdays, will be paid at time and one

half plus 8 hours of straight time holiday pay; non-working holidays will be paid
at 8 hours of straight time.

(g) To receive holiday pay an employee must have completed his probationary period
and must have worked the lesser of ten (10) hours or his scheduled hours on both
his scheduled work day before the holiday and his scheduled work day after the
holiday, unless the employee is prevented from doing so due to an injury he
suffered on the job within the preceding four (4) weeks. Where holidays occur on
two succeeding days, if the employee fails to satisfy the work requirement on his
scheduled day before the holidays, he will not receive holiday pay for the first
holiday. If the employee fails to satisfy the work requirement on his scheduled
day after the holidays, he will not receive holiday pay for the second holiday. Lf

the employee does not satisfy this work requirement before and after the holidays,
he will not be entitled to pay for either holiday.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 20 of 57

ARTICLE VI
WAGES

(a) SEE EXHIBIT “A”

(b) All Employees in the bargaining unit will receive a $250 signing bonus in a
separate live check within 30 days of the ratification of this agreement,

June 5, 2016 3% increase to all wage rates
June 4, 2017 2% increase to all wage rates
June 3, 2018 2% increase to all wage rates
June 2, 2019 2% increase to all wage rates

(c) The Company may designate one or more production and maintenance employees
from the bargaining unit as “Leader”, it being understood that any employee so
designated shall not be recognized as being a Supervisor, Foreman or Assistant
Foreman, and such employee shall not have the authority to hire or fire employees,
discipline or discharge employees, nor shall he recommend that the Company hire
employees or that employees be disciplined or discharged. A Leader shall be an
employee who shall perform all the duties of other employees in the group and with
instruction from his Supervisor or Foreman, shall have the power to assign work,
instruct employees, correct any faulty work and faulty work procedures (and shall
report same to his immediate Supervisor), outline work procedures and interpret plans
and specifications. Furthermore, it is understood and agreed that ail of the provisions
of this Agreement shall apply to any employee who is designated as a Leader in
accordance with the provisions hereinabove set forth. Leaders shall receive two

doilars and fifty cents ($2.50) per hour above his then current rate to accept the Lead
position. The Job Description is attached hereto.

(d) The Company may continue its practice of appointing Leaders in those
departments and classifications on an as needed basis. However, nothing shail be
construed to take away or cut down the right of the Company to appoint or not to
appoint Leaders on its own in any classification or department the Company deems
necessary. The Union shall always be free to discuss such problem with the
Company informally or through the Grievance Procedure. A Leader shall be

considered senior to all employees in his department, except stewards, for purposes of
overtime assignments.

(ec) Notwithstanding any institution of departments, the Company shall continue to

have the same flexibility regarding the assignment of work and the transfer of employees
in the plant as at present.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 21 of 57

(f) The Company may, at any time, temporarily assign any employee to a class of
work other than that on which he is normally employed for a period not to exceed thirty
(30) days. Any employee so temporarily assigned to a class of work for which the
minimum wage rate herein specified is higher than his regular wage rate, shail thereafter
receive the higher wage rate while engaged in that work. Where skill and ability to

perform the job are comparable, the Company will make all temporary assignment
decisions based on seniority.

(g) Any employee temporarily assigned to a class of work for which the minimum
wage rate herein specified is lower than his regular wage rate shall, while engaged on
such temporary assignment, be, nevertheless, paid his regular wage rate.

(h) The hiring and departmental minimum hourly rates of pay set forth in this
Agreement are minimum rates and nothing herein contaimed shall be construed as
limiting the Company from paying wages in excess of these rates to individual employees
for length of service, or whose proficiency or ability to perform the job merits such added
consideration; provided, however, the Company informs the Union, in writing, of the

names of its employees who are granted such increases, the amount of the increases and
the effective date thereof.

(i) The Company will use its best efforts to see to it that all pay checks shall be
distributed no later than three (3) hours prior to the end of the shift on any regularly
scheduled pay day. If the employee gives the Company sufficient notice on a regularly
scheduled pay day that he must leave the plant prior to the end of his shift and does so
with the permission of his Supervisor, the said employee shall receive his pay check on
departure. In the event an employee is absent because of illness, if he is due a pay check,
the pay check may be picked up by him or, by written authorization form, by an
employee, any weekday in the Company Pay Office, between the hours of 9:00 a.m. to
5:00 p.m., or at the employee’s request, mailed. Upon actual termination of employment,
pay shall be payable only on the regularly scheduled pay day, which is generally Friday,
at the Company Pay Office, between the hours of 9:00 a.m. and 5:00 p.m.

(j) All employees who regularly work on the second shift shall receive a shift
premium differential of thirty-five cents (35¢) per hour. All employees who regularly

work on the third shift shall receive a shift premium differential of thirty cents (30¢) per
hour.

(k) Direct Deposit. All new employees will receive pay via direct deposit. Direct
deposit payroll stubs will be mailed to the employees address then on file.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 22 of 57

ARTICLE VI
REPORT-IN PAY

(a) When an employee reports for work at his regularly specified time without
previous notice to the contrary by the Company, and is not permitted to commence
working, he shall be compensated for at least four (4) hours’ time at his base rate hourly
pay. Any employee who is permitted to commence working shall receive the minimum
of four (4) hours pay as above. Any employee who is notified to report for work at a time
other than the regularly specified time and is not permitted to commence working shall
receive a minimum of four (4) hours pay as above. Employees assigned to shifts where
the regularly scheduled work day is twelve (12) hours will be afforded the same
protections as above, except that the minimum paid hours will be six (6).

(b) Any employee injured in the Company’s plant, who is sent to a doctor and
retums to work during his regular working hours on the same day, shall be paid by the
Company the applicable wage rate for such time thereby lost on such day by such
employee. The transportation of such employee to the doctor’s office and/or hospital on
the day of the injury and every visit thereafter which the said employee makes from the
plant to the doctor’s office or hospital, and retums, shall be in transportation provided by
the Company. If an employee injured in the Company’s plant and provided with
transportation to and from the doctor’s office and/or hospital on the day of injury is
thereafter immobilized, then every visit that the said employee makes to the doctor’s
office and/or hospital from the employee’s home shall be accompanied by an allowance
for his bridge fare, if any, if he lives in Philadelphia; in addition, he shall be allowed a
transportation allowance equal to the then current IRS mileage rate for the mileage to and
from his home, or the Company will provide the transportation.

(c) The Company shall furish a medical van to take injured employees in
emergencies to the doctor or hospital.
ARTICLE VUl
VACATION AND PERSONAL TIME

Vacation

(a) AH employees who have at least one (1) year of service shall be eligible to receive
paid vacation time off according to the following schedule:

 

 

 

 

 

 

 

After “X” years of service Vacation Hours
1 48
3 96
10 144
16 192
20 240

 

 

 
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 23 of 57

* If an employee will reach a new service level (3, 10, 16 or 20 years) during a
given calendar year, the employee’s vacation allotment for that calendar year will
be equal to the hours of the new level, and will be available to the employee on
January | of that calendar year. Employees reaching the first service level (1 year)
in a given calendar year will receive 48 hours of vacation for that calendar year,
but will not receive the allotment or be eligible to take any vacation until they
have actually completed one (1) year of service, as stated in (a) above.

(b) Vacation Pay Out: Employees shall be afforded the opportunity to “sell” or cash
out, up to 40 hours of accrued and available vacation time at the end of the year at the
hourly rate that they are then being paid.

e Employees also may choose to roll over un-used hours under this up to the
maximum of 60 hours.

(c) Vacation Scheduling: Vacation may be taken in one day blocks, but should be
scheduled seven (7) days in advance just as vacations are currently.

With the prior approval of the Supervisor and Human Resources, Vacation time may be
taken in half day increments.

Employees are encouraged to schedule vacation time in 1-2-week blocks, and well in
advance in order to ensure that employees’ needs and the business needs of the Company

are both accommodated. This enables us to properly schedule crews around the vacations
or planned absences of employees,

The Company will distribute vacation request forms to each employee, and within 60

days will try to inform employees if their vacation requests can be accommodated, just as
they have previously with vacations.

The Company will ascertain from each employee his choice of vacation period and will
endeavor to permit each employee to take his vacation at the time chosen by such
employee, preference on choice to be governed by seniority. It is understood, however,
that vacation time must be arranged to suit the Company’s production schedules and the
final determination for the time of taking the vacation shall be left to the Company,
including the decision as to whether a third week or more of vacation is to be
consecutive. The Company, if it so chooses, may close down the plant or any department
for one or two weeks, in which event all employees in the plant or department, as the case
may be, must first take their vacation time. In such event, the Company shall post the
date of the proposed plant shutdown or departmental shutdown no later than May Ist of
the vacation year. Should the Company have a plant shutdown or departmental shutdown
and then find it necessary that certain work be performed in the plant or department,
nothing shall prevent the Company from proceeding to have such work performed.
Should the Company find it necessary to eliminate any months from June lst to
December 3 Ist for vacation periods, due to the stresses of production and the necessity to

10
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 24 of 57

produce work, such notice must be posted by the Company no later than May Ist of the
vacation year, in the same manner as a proposed plant or departmental shutdown.

(d) Any employee who, at the time of a request to sell back vacation is made, has an
"active" first level or higher attendance warming in effect will not be allowed to sell

back his vacation. This limitation may be waived with the agreement of the HR
Director.

The Company may give consideration to cases of extreme personal hardship.

(e) Any vacation pay or other wages due and owing to a deceased employee at the
time of his death shail be paid to the employee’s named beneficiary, provided the
employee has so informed the Company in writing to that effect, but any such

payment may only be made in accordance with the laws of New Jersey governing
same.

(f) Employees should endeavor to schedule their yearly allotment no later than March
15th of each year. By August 15th of each year, remaining vacation time must be
scheduled by the employee, or the remaining time will be scheduled by the
department head based on business needs, provided, however, that an employee may
retain as many as twenty four hours of vacation time to be scheduled with the
concurrence of the Company when the employee wishes to use those days.

(g) An employee shall be considered to be unavailable for work beginning at the end
of his last scheduled workday (including any overtime that day) preceding his

scheduled vacation until his next regular scheduled day of work following his
vacation.

Personal Time

(a) All employees who have completed their probationary period by January 1 of a given

year shall receive three (3) paid personal days (paid at 8 hours per day) to use during
the calendar year.

ARTICLE IX

HEALTH AND WELFARE FUND, PENSION F UND, AND SUPPLEMENTAL
SICK PAY PLAN

(a) Commencing with the contribution to be paid for July 1“, 2016, the Company
agrees to make a monthly contribution to the Local 837 Health and Welfare Fund in an
amount equal to $1,044.24 (10% more than the current fee of $949.31) to account for
increased costs, for each employee who has completed his probationary period and was
actively at work during the preceding month, except those who quit or were discharged.
The Company shail have no obligation to continue to make contributions to the Health

ll
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 25 of 57

and Welfare Fund on behalf of an employee who has been absent from work for one (1)
year due to a work-related injury or iliness.

b) The amount of the Company’s monthly contribution for each employee shall
increase, effective July 1, 2017 and each succeeding year until the end if this contract by

ho more than 10%, as necessary to maintain in effect the benefits then being provided to
such employee by the Health and Welfare Fund.

c) Existing employee payroll deduction rates will continue unchanged until July 1,
2016. Commencing on July 1, 2016, the Company shail deduct $29.50 per week for each
employee that has successfully completed his probationary period. The amount of the
weekly payroll deduction for each employee shall increase, effective July 1, 2017 and
each succeeding year until the end of this contract by no more than 10%, equal to the
percentage increase in the paragraph above, as necessary to maintain in effect the benefits
then being provided to such employee by the Health and Welfare Fund.

d} _(b) As of the effective date of this Agreement, the Company will contribute
on behalf of each eligible employee then on the payroll 3.0% of the employee’s gross
wages to a defined contribution plan to be established by the Trustees of the Local 837
Pension Plan. The parties hereto acknowledge and agree that the amount so contributed
shall be deposited in an account in the name of each such eligible employee in such plan,
which will be a defined contribution pension plan qualified under the provisions of
Section 401(a) of the Internal Revenue Code of 1986, as amended (“Code”). In no event
shall this plan be subject to the employer withdrawal liability or minimum funding
obligations imposed on defined benefit plans pursuant to the Employee Retirement
Income Security Act of 1974, as amended (ERISA”), or the Pension Protection Act. The
parties hereto further acknowledge and agree that the Company wil! have no additional
obligations or liability with respect to the provision of retirement benefits to each eligible
employee, except to make the contributions described in this Section (b).

In connection with such a defined contribution plan, the Union acknowledges and
agrees: (1) that the defined contribution plan whether existing or to be established
pursuant to this Agreement will be operated in accordance with its terms and the
administration thereof will be in compliance with the requirements of any and all
applicable statutes, orders or governmental rules or regulations currently in effect,
including, but not limited to, ERISA and the Code; (2) that the defined contribution plan
and its related trust is intended to qualify under Section 401(a) and Section 501(a) of the
Code and it will make all efforis to ensure such qualification; (3) that, unless a
determination letter presently exists for the defined contribution plan, the Union will
exert its best efforts to have the administrator of such defined contribution plan submit a
determination letter application to the Internal Revenue Service for such plan.

€) (c) The following benefit will be paid only once, in any contract year, to an
eligible employee, irrespective of the number of illnesses suffered by the employee. An

employee is eligible to receive the Supplemental Sick Pay Benefit hereafter set forth only
under the following conditions:

]2
Case 2:21-cv-00326-RBS Document1. Filed 01/25/21 Page 26 of 57

(1) The employee must have completed two (2) years of service with the
Company prior to the onset of the employee’s illness.

f) (ii) The employee is absent from work for one full week because of illness and
thereafter receives consecutively from the State five (5) weekly disability benefit checks

after having been absent because of illness for six (6) consecutive weeks, including the
first week for which no payment was made.

(11) Upon the employee’s return to work, the Supplemental Pay Benefit shail be
paid to the said employee, at the end of the first week of the employee’s return to

work. Should the employee fail to work the full week of the employee’s return,
the said payment need not be paid.

(iv) The paid Supplemental Sick Pay Benefit shall consist of forty (40) hours’ pay
at the employee’s straight-time hourly rate.

(v) The Company reserves the right to have its own doctor examine a sick
employee at the end of two (2) consecutive weeks of disability benefits payments
made by the State to ascertain whether the employee is fit to return to work prior
to the end of the third (3rd) week of payments. Should the Company doctor find
the employee is able to so return, but should the employee fail to do so, the
Company shall not be obligated to pay the said Supplemental Sick Pay benefit.
Should the Union disagree with the doctor’s opinion, the Union reserves the right
to take such medical issue through the Grievance and Arbitration procedures.

ARTICLE X
SENIORITY

(a) Each employee’s seniority shall consist of his length of service, provided he has
the skill and ability to perform the work required. As so defined, seniority shall be on a
departmental basis within the departments set forth in Exhibit “A” and shall govern
layoffs, recalls to work after layoff, and promotions.

(b) An employee’s seniority shall be considered ended if such employee:
(1) Quits, or
(it) Is discharged for cause, or

(11) Fails to return to work within three (3) days after being notified that work is
available, or

(iv) Is absent for more than three (3) consecutive days on which he is scheduled

to work without proper notification and the furnishing of a reason satisfactory to the
Company, or
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 27 of 57

(v) Is on continued layoff for one year or more, unless the employee has five (5)
or more years of seniority but less than ten (10), in which case the layoff must be for
eighteen (18) months before seniority is lost, and if the employee has ten (10) years or
more of senionty, the layoff must be for two (2) years before seniority is lost.

(vi) Is absent from work for one (1) year due to a non-work related disability, or
two (2) years in the case of a work-related disability.

Each employee assumes complete responsibility for maintaining his correct address with
the Company’s Personnel Department. The Company will have fully discharged its
responsibility to notify an employee to return to work if notice to return to work is given
to an employee by certified mail or by any other means at the address shown on the

Company’s records. An employee whose seniority is ended pursuant to the above shall
cease to be an employee of the Company.

(c) In the event of a vacancy in a permanent job within the bargaining unit resulting
from an increase in the work force, or the creation of a new job, any of which the
Company elects to fill from within the plant, the Company shall, after making the initial
determination among any applicants in the plant as to which applicant has the skill and
ability to fill the vacancy or to do the new job, select from among applicants who have, in
the Company’s discretion, equal skill and ability to perform the job, the most senior
applicant. In order to notify individuals within the bargaining unit of the availability of a
permanent job vacancy, the Company will post notices regarding the existence of the
vacancy and the timelines for applying for the job vacancy. Notices will be posted in the
Delair Group plant, Aluminum Shapes plant and in the corporate Human Resources
Office. All job posting notices will remain posted for at least three (3) but no more than
five (5) working days. Should the Company, consistent with the provisions of this
paragraph, select an employee from within the bargaining unit to fill the permanent job
vacancy, the Company will so notify the Chief Shop Steward or the appropriate
departmental shop steward of its decision within five (5) working days. In the event no
applicant, in the Company’s discretion, has the skill and ability to perform the job, the
Company shall have the right to hire a new employee to perform the same; provided,
however, that if the said job involves a period of training, then the Company shall, before
offering such training to a new employee, offer the said training first to any applicant
within the bargaining unit. It is the intent of the Company to fill vacancies and upgrade
employees from within the plant before hiring new employees from the outside for such

positions, and the Company agrees to make every effort to follow this philosophy within
the confines of this paragraph.

Any employee promoted as above shall have a thirty (30) day trial period, which the
Company, in its discretion and in consultation with the Chief Steward, may extend up to
an additional sixty (60) days (maximum total of ninety (90) days). If the employee is
retained in the job beyond fifteen (15) days, the employee shall then receive the rate for
the classification to which he was promoted; should he thereafter be demoted ‘during the
remainder of the trial period from the said classification because of lack of requisite skill
and ability to perform the job to continue to do the job, he shall, upon such demotion,
receive the rate of the job to which he is retumed. Classification rates for all new or open

14
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 28 of 57

positions posted or filled by the Company shall be based on the applicable minimum rates
for employees hired on or after January 1, 2005 as per Exhibit A.

An employee who is promoted into a new department or classification before having
reached the end of the wage progression for his then current position shall have his rate,
as calculated under Article VI, Section (d), adjusted so that the employee’s applicable
rate thereunder will then be based on his length of service with the Company. For
example, should an Extrusion Helper with 12 months of service with the Company
successfully bid on the position of Delgard Operator in the Fabrication Department, his
hourly rate of $10.00 (12 month rate for Extrusion Helper) would increase to $12.52 (12
month rate for Delgard Fab Operator) and his wage progression going forward would be
as a Delgard Operator in the Fabrication Department per Exhibit B. The employee who

is the successful bidder shal! not be able to bid out of that position or at least one (1) year
after entering the bid position.

Notwithstanding anything to the contrary stated in this section, in the event of a
layoff, the plant wide seniority of any employee shall gover his right to remain in or
replace any other employee, if he chooses to do so in lieu of accepting a layoff, in the
jobs of Fab Operator (Punch and Saw) in the Fabrication Department, Helper in the
Extrusion, Fabrication and Delair Departments, Press Crew (limited to Die Head Man) in
the Extrusion Department, Packers in the Shipping Department, the jobs of Billet Saw
Operator, Crane Operator and Pit Operator in Foundry Department and all jobs in the
Paintline Department except for Water Treatment Room Operator. With regard to
moving into these department and jobs only, seniority shall be, in effect, on a plant-wide
basis, with the provision that the transferring employee will be paid the lower pay rate
applicable. Moreover, if at any time an employee about to be laid off accepts a lower-
rated job in lieu of a layoff, the said employee will continue to accumulate seniority in
the department from which the employee was laid off, so that if work opens up in the said
department, the employee will be transferred, at the employee’s request, to the old
department prior to the Company’s hiring a new employee in the said department.

In addition, in the event an employee bids into or is transferred to a higher-rated job,
in a department other than the employee’s department, the said employee may be junior
in the new department, but will continue to accrue seniority in the former department, for
purposes of layoff. Thus, in the event of a layoff in the new department, the employee
will retain the applicable seniority rights in the former department as fully as though the
employee had not bid into or transferred into a new department.

Should an employee, at the employee’s request, be permitted to transfer to and
perform a lower-rated job because of age or health reasons, the said employee’s former
departmental seniority rights shall, in this one instance, be added to the seniority
accumulated in the new department for purposes of layoff,

Finally, should an employee be transferred to a higher-rated job in which the

employee had prior experience, the employee shall receive the new higher rate after
performing the job for fifteen (15) days.

15
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 29 of 57

4

(d) Should an employee desire to transfer from the second or third shift to day shift,
the Company agrees to give consideration to such requests on the basis of seniority
involved where personal circumstances require the employee to make such change. In
such an event, the Company will, prior to hiring any new day shift employees, offer to
such an employee the opportunity to transfer to day shift, provided the transfer does not

interfere with the efficient operation of the plant and the principle that it is necessary to
have experienced senior personnel on all shifts.

(e) In the event an employee is promoted out of the bargaining unit, he shall continue
to preserve his seniority within the bargaining unit for a period of one hundred twenty
(120) days from such promotion, at the expiration of which period his seniority shall
terminate. In the event he is demoted during the said thirty-day period, he shall exercise

his full seniority right up to the time of his promotion to transfer back into the bargaining
unit,

ARTICLE XI
LEAVES OF ABSENCE

(a) Leaves of absence, without pay, shall be granted by the Company to any
employee for reasonable cause without prejudice to the employee’s seniority or other
tights. Application for leave of absence must be made in writing to the Company’s
Personnel Office and be approved in writing by such Company representative. A copy of
the employee’s application and approval thereof shall be given to the Shop Steward.
Generally, such leave of absence will be for a period of not more than thirty (30) days,
but it may be extended for reasonable cause by mutual agreement between the Company
and the Union. Any employee elected or appointed as a Union Officer or a delegate to
any labor activity necessitating a leave of absence not in excess of thirty (30) days, may
likewise be granted such leave of absence without pay. Employees granted leave of
absence shall be re-employed by the Company at the end of such leaves if work is
available, in accordance with their accumulated seniority and, in any event, shall be re-
employed as soon as work is available in accordance with such employee’s seniority
status. Any employee who while on leave of absence obtains employment with another

employer, without having obtained prior permission to do so from the Company and the
Union, shall be subject to discharge.

ARTICLE XI
NO STRIKE - NO LOCKOUT

(a) There shali be no strikes or lockouts during the term of this Agreement.

16
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 30 of 57

ARTICLE XIII
RIGHT OF VISITATION

(a) An authorized officer or representative of the Union shall have access to the plant
during business hours, upon reasonable advance notification to the Company, for the
purpose of participation in the adjustment of disputes and grievances and for the basic
purpose of effectuating the provisions contained in this Agreement.

ARTICLE XIV
BULLETIN BOARDS

(a) A bulletin board shall be made available by the Company for the exclusive use of

the Union for posting of Union notices relating to the appointments of committees,
election of officers, other business, and job postings,

ARTICLE XV
GENERAL PROVISIONS AND SAVINGS CLAUSES

(a) It is assumed by the parties hereto that each provision of this Agreement is in
conformity with all applicable laws of the United States and the State of New Jersey.
Should it later be determined that it would be a violation of any legally effective
governmental or state order or statute to comply with any provision or provision of this
Agreement, the parties hereto agree to renegotiate such provision or provisions of this
Agreement for the purpose of making such provision or provisions conform to such
governmental or state order or statute so long as they shall remain legally effective and
the other provisions of this Agreement shall not be affected thereby.

(b) Amendments. Any change or amendment to this Agreement shall be in writing
and duly executed by the parties hereto, including the Chief Steward and at least one

other signatory bargaining committee member, and the Director of HR and Plant
Manager.

(c) Past Practices. Any and all agreements, written and verbal, previously entered

into between the parties and not specifically incorporated herein, are mutually cancelled
and superseded by this Agreement.

(d) Complete Understanding. The parties acknowledge that, during the negotiations
which resulted in this Agreement, all had the unlimited right and opportunity to make
demands and proposals with respect to any subject or matter not removed by law from
the area of collective bargaining, and that the understandings and agreements arrived at

V7
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 31 of 57

by the parties after the exercise of that right and opportunity are set forth in this
Agreement.

(e) The parties further agree, however, that this Agreement may be amended by the
mutual consent of the parties in writing at any time during its term.

ARTICLE XVI
SHOP STEWARDS

(a) The Company recognizes the right of the Union to designate and/or elect a
reasonable number of Shop Stewards.

(b) Authority of Shop Stewards so designated and/or elected by the Union shall be
limited to and shall not exceed the following duties and activities:

(i) The investigation and presentation of grievances in accordance with
the provisions of this Agreement.

(ii) The transmission of such messages and information which shall
originate with and are authorized by the Union or its officers, provided
such messages and information have been reduced to writing, or if not
reduced to writing, are of routine nature and do not involve work

stoppages, slowdowns, refusal to handle goods and other interference
with the Company’s business.

(c) Shop Stewards have no authority to take strike action or any other action
interrupting the Company’s business except as authorized by official action of the Union.

(d) Employees designated or elected as Shop Stewards shall, while holding such
position, be recognized, for purposes of layoff and shift preference, as having length of
service in excess of any other employee in his department, provided that the said Steward
has the skill and ability to perform the remaining work to be done in the department.

ARTICLE XVII
MANAGEMENT PREROGATIVE - NON DISCRIMINATION

(a) Except to the extent expressly abridged by specific provision of this Agreement,
the Company reserves and retains, solely and exclusively, all of its inherent rights to
manage its plant and business as such rights existed prior to the execution of this or any
other previous agreement with the Union. It is understood that the management of the
plant and business and the direction of the working forces, including but not limited to,

18
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 32 of 57

the right to hire, suspend, discharge or demote, all for just cause, or transfer, and the tight
to relieve employees from duty because of lack of work or other legitimate reasons, and

the right to initiate, continue, terminate or modify bonus and incentive wage plans, is
vested exclusively in the Company.

(b) The Company is an equal opportunity employer and shail not unlawfully
discriminate against employees or Job applicants on the basis of race, creed, color,
religion, sex, national origin, ancestry, age, veteran’s Status or liability for service in the
Armed Forces of the United States, disability or handicap, affectational or sexual
orientation, marital status, pregnancy or any other status or condition which is protected
by applicable federal, state or local law, except where a bona fide occupational
qualification would apply. The Company will recruit, hire, train, promote, retain and
compensate in a manner consistent with this policy and the terms of this Agreement.

The Company will comply with the provisions of the Family and Medical Leave Act of
1993 and the New Jersey Family Leave Act.

ARTICLE XVIII

 

WORK RULES

(a) The Company's "Code of Conduct" and "Revised Attendance Policy - Effective
April 1, 2012" are hereby incorporated by reference into this Agreement and may not be
changed without the consent and approval of the Union and the Company. The new
attendance policy is attached as a side agreement, and the disciplinary policy will be
revised with the input of the Labor Management Committee.

(b) Any employee testing positive for the presence of drugs or alcohol in his/her
system after a work-related accident or near-miss will be subject to immediate
termination. The use of Last Chance Agreements will be discontinued for individuals
involved in a work-related accident or near-miss. However, an employee who is not
involved in a work-related accident or near-miss and voluntarily self-identities himself to
the Company as having a substance abuse problem will not have his employment
immediately terminated provided that the employee voluntarily enters into and completes
a treatment program acceptable to the Company and complies with the terms of a Last
Chance Agreement. The Company’s past practice of “for cause” testing shall remain
unchanged and in effect for the term of this Agreement.

(c) The parties agree to work together to establish and implement, by July 1, 2016, a
random drug testing program. A basic element of the program will be that, for any
employee’s first test failure, the employee will not have his employment terminated
provided that the employee voluntarily enters into and completes a treatment program
acceptable to the Company and complies with the terms of a Last Chance Agreement.

19
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 33 of 57

ARTICLE XIX
GRIEVANCE PROCEDURE

(a) Should the Union differ with the Company as to the meaning and/or application

of the provisions of this Agreement, the said difference shall be settled in the following
manner:

1. Any employee who desires to present a complaint or grievance shall, in
the first instance, present the matter to the Union Shop Steward for investigation
and the said Shop Steward shall, if the complaint seems justified, present the
same for adjustment to the representative of the Company designated by it for
that purpose. If said parties cannot satisfactorily adjust the matter within

twenty-four (24) hours after the grievance is presented to the Company
representative, then

2. A Union representative shall, within three (3) days after the grievance is
presented in the first step above, submit to a Company representative a formal
written grievance regarding the matter in dispute. In the event the parties
cannot adjust the matter within three (3) days after the Union representative
discusses the grievance with the Company representative, then

3. The Union may submit the matter to arbitration in accordance with the
provisions of Article XX, but must do so by notifying the Company in writing

within ten (10) days after having discussed the grievance with a Company
representative in Step 2 above.

{b) All grievances must be submitted to the Company in step 1 above within four (4)
days after the Union or the employee first learns, or should have learned, of a potential
violation of this Agreement. In the event the Union or the employee fails to adhere to
any of the deadlines set forth above, the grievance shail be void and may not be
processed further, and the Company’s action may not be challenged further.

(c) In the event an employee discipline is grieved it must be reviewed by the

Company within fourteen (14) days of the grievance or it will become void. A Union
representative must be available when the matter is reviewed.

ARTICLE XX
ARBITRATION

(a) The parties shall attempt to agree upon a person to serve as arbitrator with respect
to any grievance submitted to arbitration per Article XVIIL

20
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 34 of 57

(b) In the event that the parties are unable to agree upon an arbitrator within twenty-
one (21) days after a matter is referred to arbitration, they shall select an arbitrator
through the American Arbitration Association pursuant to its labor arbitration rules.

(c) The arbitrator shall conduct a hearing as expeditiously as possible and shall render

a decision without undue delay. A decision of the arbitrator shall be final and binding on
all parties.

(d) In conducting hearings, an arbitrator shall afford the parties a full opportunity to
present any evidence, written or oral, which may be pertinent to the matter in dispute.

(e) The expenses for the arbitrator shall be borne equaliy by both parties.

(f) Failure to submit a matter in dispute to arbitration and failure to comply
immediately with any arbitrator’s decision shall be deemed a violation of this Agreement.

(g) If the decision favors the employee, it shall be retroactive to the date the original
complaint was first submitted to the Company.

(h) In the event of a claimed violation of Article XVII (b) (Non-Discrimination)
which would also constitute a violation of a federal, state, or local Statute, ordinance or
regulation, the employee will present all such claims thereunder to the arbitrator, along
with his/her claim under Article XVII (b). The arbitrator is hereby authorized to consider
and grant all relief, or any portion thereof he deems warranted and appropriate, which

could be awarded to the employee by an agency or a court under such Statute, ordinance
or regulation.

ARTICLE XxI
CHRISTMAS TURKEYS

(a) On the day before Christmas, all employees shall receive a turkey selected and
purchased for them by the Company or, at the Company’s discretion, a Twenty-Five
Dollar ($25.00) certificate for the purchase of a turkey.

ARTICLE XXII
FUNERAL LEAVE

(a) In the case of a death in the immediate family (namely, the death of a parent,
spouse, child, brother or sister) of any employee, requiring the employee’s absence from
the employee’s regularly scheduled assignment, the employee shall be permitted to take a
leave of absence of up to three (3) consecutive calendar days. Where the employee’s
normal scheduled work falls within the three day period, the employee will be reimbursed

2]
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 35 of 57

only for that portion of such period when scheduled for work, it being understood that
this benefit is purely a reimbursement benefit and that, for instance, should a death occur
during an employee’s scheduled vacation, there will be no funeral leave payment for the
same. Satisfactory proof of the relationship of the decedent to the employee, and the

death certificate itself, must be submitted by the employee to the Company in order to
receive the above reimbursement.

ARTICLE XXIII
SUPERVISORS WORKING

(a) Supervisors shall not perform bargaining unit work except in the following
situations: in a resolution of production problems such as engineering changes, product
modifications, experimental work, fulfilling urgent customer needs, the training and
instruction of production employees, or other urgent customer needs. The Supervisor
will notify the Shop Steward in advance before exercising the Supervisor’s rights under

this paragraph. If the Steward is not available, the Supervisor will notify the Steward at
the earliest possible opportunity.

ARTICLE XXIV
SAFETY COMMITTEE

(a) A Safety Committee may be appointed by the Company and the Company will
see to it that such Safety Committee personnel are given first aid training. The Company

will be responsible for transporting anyone injured in the plant to the hospital or to
another medical facility for treatment.

ARTICLE XXV
TERMINATION AND RENEWAL

(a} This Agreement shall be effective as of the day and year first above written and
shall remain in full force and effect until terminated as hereinafter provided. This
Agreement constitutes the sole and complete understanding between the parties and
supersedes and replaces the existing agreement between them, namely the collective

bargaining agreement that became effective February 1, 2012, which is hereby
terminated.

(b) This Agreement, when signed by the officers of the Company and the Union,
shall become effective as described above through and including December 31, 2019, and

shall continue to remain in full force and effect from year to year thereafter, unless

22
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 36 of 57

written notice is given by either party hereto to the other on or before sixty (60) days
prior to the annual expiration date requesting that the Agreement be modified or
terminated. In the event of such notification, the parties hereto shall immediately confer
and negotiate with reference to a new or modified Agreement. Negotiations for a new
contract shall commence not later than thirty (30) days from the date of the written notice
herein mentioned. In the event that either party notifies the other of its desire to modify
this Agreement, this Agreement, subject to such notification shall continue to remain in
effect during the period of negotiations until a new Agreement has been reached or until
either party shall give the other party one (1) days’ notice of cancellation. No other
notice of modification or of termination of contract shall be required of either party other
than the notice herein specified. In any event, nothing herein contained shall preclude
either party from modifying or changing or amending its proposals for a new Agreement.

[Signatures on next page.]

23
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 37 of 57
\

RATIFICATION AND EXECUTION

This Agreement, which has been ratified by the bargaining unit employees on,
January 8, 2016, may be executed in counterparts.

 

 

 

ALUMINUM SHAPES, L.L.C INTERNATIONAL
BROTHERHOOD OF
TEAMSTERS UNION LOCAL
NO. 107.
3 A Bab Mig Aes
Gary Harvilla, Director - HR “Shawn Dougherty, Secrétdry (]
Treasurer/Business Ager

 

Johh Suddreth, Director - Operations Mike Nugent, pasiness Agent

 

Diana Passarelli, HR Generalist

Nee

Wes Panei, Shop Steward

 

 

ell Org cute:

Ronald Oxendine, Shop Steward

=

~
Sherron Gillespie, Shop Le

 

24
 

Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 38 of 57

EXHIBIT "A"
MARKET-BASED PAY RATES

 

WAGE RATE

 

JOB CLASSIFICATION As of YEAR 1 YEAR 2 YEAR 3 YEAR 4

January 9, 2016 | Junes, 2016 June 4, 2017 June 3, 2018 June 2, 2019

 

LEAD MAN | 19.35 19.93 20.33 20.74 21.15

 

 

 

 

 

 

OPERATOR 1 16.85 17.36 17.70 18.06 18.42

 

Press Operator, CNC Troubleshooter, Anodizer, Water Treatment 1, Crane Operator (Foundry),
Ransburg (Inspector), Die Setter (Fabrication Only), Casting Operator, Mold, Furnace Pit Operator,

Store Room Head, Thermal Break Saw, Die Corrector 1, Metal Saw, Billet Saw, CDL Licensed Driver,
MIG/TIG Welder

 

OPERATOR 2 [US 1528585" [eate33 16.65 16.99 17.32

 

CNC Operator, Die Set-Up (Die Correction), Forklift Only, Crane Only, Saw, Assembler, Press Crew,
Die Corrector 2, Punch Press, Water Treatment 2, Yard fockey

 

 

 

PRODUCTION ASSISTANT | 12.85 | 13.24 13.50 [ 13.77 14.05
Helper, Packer, Utility Man, Store Room Clerk
SKILLED TRADES
Electrician
AAA 27.75 28.58 29.15 29.74 30.33
AA 25.75 26.52 27.05 27.59 28.15
Ast Class 21.75 22.40 22.85 23.31 23.77
Mechanic
AAA 26.75 27.55 28.10 28.67 29.24
AA 24.75 25.49 26.00 26.52 27,05
1st Class 20.75 21.37 21.80 22.24 22.68
Welder
AAA 24,75 25.49 26.00 26.52 27.05
AA 22.75 23.43 23.90 24.38 24.87
1st Class 19.75 20,34 20.75 21.16 _ 21.59

 

 

 

 

 

 

 

25
Case 2:21-cv-00326-RBS' Document1 Filed 01/25/21 Page 39 of 57

Goal:

1)
2)

3)

1)
2)

3)

4)

5)

6)

12-Hour Maintenance Program
Provide round the clock maintenance support for extrusion operations.

For every 4 consecutive shifts worked, there will be 4 consecutive off shifts.
Shift Schedule: Day — 6am to 6pm; Night — 6pm to 6am

Schedule for Implementation: First Shift Commences Sunday, October 10, 2004

Compensation

Workweek defined as Sunday to Saturday

All hours worked in excess of 40 in a workweek will be paid at time and one half
Holidays

a. The Maintenance Department will not be required to work on New Year’s
Day (January 1°), Easter Sunday, July Fourth Thanksgiving Day (the last
Thursday in November) and Christmas Day (December 25"). Ali other
Holidays provided for under the Contract will be considered “working
holidays” for those shifts scheduled to work on those days regardless of
whether the holiday may fall on a Saturday or Sunday.

b. All hours worked on a “holiday” (including birthdays) will be paid at time
and a half plus 8 hours of straight time holiday pay; non-working holidays
will be paid at 8 hours of straight time.

c. To receive you holiday pay, you must have worked the lesser of ten (10)
hours or his scheduled hours on both his scheduled work day before the
holiday and his scheduled work day after the holiday.

Meal and Breaks

a. There will be one 30-minute paid meal during each 12 hour shift.
b. There will be two 10-minute breaks during each 12 hour shift.

All voluntary 12 hour assignments are permanent. A request for a transfer off a
12-hour shift will be considered only to the extent another non-12 hour position is
available and the Company is able to fill the vacated 12 hour assignment.

Payroll

a. Day divide is set for Spm, that way people that come in early won’t have a
problem.

b. The 6pm-6am shift that comes in Saturday night won’t get paid those

hours until the following week, the hours will get credited to the out
punch.

26
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 40 of 57

MEMORANDUMS OF UNDERSTANDING

1) Scholarship Fund for Local 107 Members:

The Company shall contribute to the Local 107 Scholarship fund $2 per month per
member who is currently receiving H&W benefits. The company shall work with the

union to offset costs in other parts of the contract in order to pay for this enhanced
benefit.

2) Outside Contractors:

Before any work that is currently bargaining work is contracted out, the company shall
work with the union to allow a proposal to be made to keep the work in house at a cost
lower or equal to the cost of contracting the work, all inclusive, and provided that the
quality and timeliness of the work is the same. The union shall be provided 30 day notice
of the intent to contract the work. The parties agree that the time may be shortened or

extended by agreement of the parties depending on the exigencies involved in the project,
customer demands and scope of the project.

3) Bonus Program:

The parties agree that the company shall continue its discretionary program of awarding
employees bonuses when it is satisfied that production needs or customer needs have
been met or exceeded. The parties agree that this program does not and has not created an

expectation of receipt of the bonus as compensation subject to overtime under the
contract or New Jersey wage and hour laws.

The parties agree to create a labor-management committee comprised of 4 representatives
from the union and 4 from the company to address the structure of the bonus, and to
agree on targets that will reward employee for hitting productivity and quality targets to
ensure the continued improvement of the products, and plant performance. The
cominittee will meet as needed to recommend a structure in the next 45 days, and
thereafter meet at least every two months to review the program and discuss and agree on
any needed changes. The company agrees to budget 5% available for the bonus pool.

4) Tool Allowance

In order to replace wor or lost tools needed for the employee’s job, the Company shall
provide $300 tool allowance annually to anyone required or expected to provide their
own tools. This should facilitate simple preventative maintenance by the press crews as
well. The company reserves the right to provide maintenance personnel additional credit
as needed in its discretion without this benefit being construed as “compensation.

27
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 41 of 57

5) Lead Man in the Bargaining Unit:

The Parties agree that the Lead Man Job is a critical position in the production process,
for both the direction provided to the crew and the work that they perform. Accordingly,
the parties agree that the Lead Man is properly in the bargaining unit, and expected to
perform bargaining unit work, but is also expected to perform the other duties identified
in the job description. For the duration of this Contract, the Company agrees it will not

file a Unit Clarification (UC) petition asserting supervisory status of the Lead man based
on any of these duties.

6) Annual Benefits Review and Pension Contributions:

The Parties agree to meet annually to review the next year’s benefits cost, and structure,

including exploring the company’s participation in the benefits and funds administered
by the Union, including the Pension Fund administered by the Board of Trustees of the
Teamsters Local 837 Pension Fund (“the Pension”).

The Company will continue to participate in the Teamster’s Defined Contribution Fund,

as provided in Article LX until and unless the parties agree to substitute participation in
the Pension.

The Union will discuss the possibility of the Company’s non-bargaining unit employees
participating in the Union’s benefits funds on the same terms as the bargaining unit
members, subject to plan or trustee approval.

7) Vacation Check

The Company shall give the employee his vacation check for scheduled vacations at the
beginning of the vacation upon request. The employee will provide HR with two weeks
notice of this request in order to allow it to be processed correctly.

8) Cross-Training

The Company and the Union agree that cross training certain personnel is essential to the
efficient operation of the plant, and agree establish a training committee with 4
representatives of the union, the Plant Manager, or his designee, and Human Resources,
to design such training and ensure that it meets the production needs of the plant and the
goals of career development. The Committee shall meet at least four times a year to
review the training program and make Suggestions as to how to enhance it for the safe

and efficient operation of the plant and achievement of profitability and customer
satisfaction.

28
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 42 of 57

9) Voluntary Benefits:

The parties agree that employees covered by the terms of this agreement may participate
in voluntary benefit programs that may be available through the Fund Office. The
Company agrees that, upon receipt of written authorization from any employee coved by
the terms of this agreement, it will withhold the amounts authorized for purchase of

voluntary benefits, and will remit such amounts to the providers of those benefits as
designated in the authorization.

10) Unpaid Leave:
Employees may take up to four weeks of unpaid leave in the following situations:

1. One week increments

2. No more than twice per year (i.e. up to 2 two week leaves)

3. They must be doing “service” work for a charity or nonprofit, extending a
vacation, recovering from a medical condition that was covered by our benefits or
disability (and documented) or extending a bereavement leave.

4. It must be scheduled at least two weeks in advance with your supervisor or
manager and Human Resource VP, or Plant Manager.

5. In an emergency such as a natural disaster, that timing may be waived by the
plant manager and the HR VP.

11) Premium Pay for Voluntary Overtime:

The company and the union may agree from time to time to offer premium pay for

overtime shifts, including double time for Sundays if there are not sufficient volunteers to
work on straight time or time and a half.

29
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 43 of 57

EXTENSION AGREEMENT

BETWEEN
TEAMSTERS LOCAL 107
&
Aluminum Shapes, LLC

January 1, 2020 to June 30, 2020
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 44 of 57

The above-mentioned Employer and Teamsters Local 107 hereby agree to extend all terms
and conditions of their existing Collective Bargaining Agreement until June 30, 2020, with the
following amendments:

ARTICLE 8 — VACATION AND PERSONAL TIME
VACATION

ADD: AfterS years 120 vacation hours
PERSONAL TIME

Change (a) to read as follows:

All employees who have completed their probationary period shall receive five (5) paid
personal days {paid at 8 hours per day) to use during the calendar year.

JURY DUTY

ADD: Two (2) Days for Jury Duty pay. In the event any employee covered by this Agreement is
required to serve jury duty. It is the employee’s obligation to notify the Employer upon receipt of
jury selection notification and to present such other evidence in order to be paid.

ARTICLE 9 — HEALTH & WELFARE

ADD: Not withstanding the provisions of Article 9, the Union may suspend the operations of a
delinquent employer three (3) working days after receipt of a verification by registered or
certified mail, that such employer is delinquent. Copies of the verification shall be sent by the
administrator of the fund to the Employer and to the Local Union.

FOR THE COMPANY FOR IBT, LOCAL 107
we go wa ;
= bane ' “Beatle f
a 2

 

Mike Nugent, Recording Secretary/
Business Agent

1/16/2020 {-715-2¢€

 

 

Date Date
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 45 of 57

EXTENSION AGREEMENT

BETWEEN
TEAMSTERS LOCAL 107

&
ALUMINUM SHAPES, LLC

JULY 1, 2020 TO JUNE 30, 2021
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 46 of 57

THE ABOVE-MENTIONED EMPLOYER AND TEAMSTERS LOCAL 107 HEREBY

AGREE TO EXTEND ALL TERMS AND CONDITIONS OF THEIR EXISTING COLLECTIVE
BARGAINING AGREEMENt UNTIL JUNE 30, 2021, WITH THE FOLLOWING
AMENDMENTS:

TERM - 1 Year, Expiration June 30, 2021

HEALTH & WELFARE — Maintain Current Rates until 12/31/20. Beginning January
1, 2021, Maximum M.O.B. increase of 10%.

WAGES - Fifty Cents (.50¢) per hour increase. Increase will be retroactive to July
1, 2020. Retroactive will be paid as bonus.

ARTICLE 10-b{(V} — Three (3) year call back rights.

VACATION — Maximum 40 hours rollover and maximum 40 hours cash out.

VETERANS DAY — Veterans Day will be a paid holiday for those that served in the
Armed Forces.

PROBATIONARY PERIOD — Probationary period may be extended beyond 120
days, as long as it is mutually agreed upon by the Company and the probationary
employee.

ARTICLE IV — Eliminate 12-hour shift language
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 47 of 57

CROSS TRAINING/JOB CLASSIFICATION — All empfoyees will be cross trained to
perform all production tasks, fork truck, crane etc. Not to include specialty jobs
such as maintenance, water treatment, etc.

ANTI-DISCRIMINATION/HARRASSMENT POLICY — Union employees will be
subject to the Company Anti-Discrimination & Harassment Policy.

FOR THE COMPANY FOR IBT, LOCAL 107

Ab ouy Lb ablain Dit hes Titer ot

i f
*h
Mike Nugent, Recording Secretary
Business Agent

Doug Bathauer COO

Print Name

08.28.2020 ~ Bie?

Date Date
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 48 of 57

AD

NE cccceieneartn SPyery a

Aluminum Shapes LLC

Non-Discrimination and Anti-Harassment Policy and Complaint Procedure

Objective

Aluminum Shapes LLC is committed to providing a workplace that is free of any form of discrimination or
harassment.

Scope

This policy applies to all employees, supervisors, managers, as well as applicants and third parties,
including vendors.

Discrimination

As a part of our hiring or promotion process, it is a violation of the company’s policy to reference a
person’s race, color, national origin, age, religion, disability status, gender, sexual orientation, gender
identity, genetic information or marital status.

Discrimination is prohibited by a variety of federal, state and local laws, including Title Vil of the Civil
Rights Act 1964, the Age Discrimination Act of 1975 and the Americans with Disabilities Act of 1990.

Harassment

It is a violation of the company’s policy to harass another employee. Harassment is any verbal or
physica! behavior that threatens, intimidates or coerces an employee or any person working for or on
behalf of Aluminum Shapes LLC and may prevent them from performing their job.

According to our policy, the following behaviors and communications could be viewed as harassment or
“bullying”:

¢ Comments that are offensive or unwelcome regarding a person's nationality, origin, race, color,
religion, gender, sexual orientation, age, body, disability or appearance, including epithets, slurs
and negative stereotyping.

¢ Distribution, display or discussion of material that ridicules, denigrates, insults, belittles or
shows hostility, aversion or disrespect toward an individual or group.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 49 of 57

Sexual Harassment

Sexual harassment is a form of discrimination under Title Vil of the Civil Rights Act of 1964. Under Title
VIL, there are two types of sexual harassment:

1) Quid pro quo which is a favor or advantage granted or expected in return for something.

2) Hostile work environment, one in which the employee is prevented from performing the
duties of his/her job. :

The following behaviors and communications are prohibited:

« Sexual bantering, “jokes” and “teasing”

« Offcolor language or jokes

« Sexual flirtations, advances or propositions

*s Repeated requests for dates

* Requests or demands for sexual favors

* Verbaf abuse of a sexual nature

* Verbal commentaries about an individual's body, sexuality, appearance or sexual orientation

* Sexually degrading words used to describe individuals

* Discussions of or questions about sexual desires, fantasies, experiences, frustrations

* Sexually explicit or sexually suggestive objects, cartoons, software, photos, pictures

* Unwelcome physical contact, such as patting, pinching or brushing against another person’s
body

* Sexually oriented or degrading gestures

* Other nonverbal communications, such as teers and pawks

« Any other behavior that violates this policy

Consensual Romantic Relationship at Work

While we discourage these relationships, they may develop. While you have the right to say “yes”, you
also have the right to say “no”. If you feel pressure to become involved with someone with whom you
do business, we urge you to use the complaint procedure below.

Complaint Procedure

If you feel you have been harassed or witness someone being harassed, first try to directly talk with the
harasser. If this is not possible or doesn’t result in a positive change, talk with human resources
immediately. You will then be required to fill out a “Harassment Complaint Form”. Ail investigations are
treated confidentially and we will not tolerate any form of retaliation.

Retaliation

It is a violation of this policy to retaliate tn response to a complaint of discrimination or harassment.
Everyone should feel comfortable to speak his or her mind. Managers have a responsibility to create an
apen and supportive environment where employees feei comfortable to speak his or her mind. We wilt
investigate all reported instances of concern. In every instance where improper behavior is found to
have occurred, the company will take appropriate action. We will not tolerate retaliation against
employees who raise genuine concerns in good faith. Retaliation will result in disciplinary action up to
and possibly including termination. 2.16.17 ds
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 50 of 57

EXHIBIT B
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 51 of 57

TEAMSTERS LOCAL 837 BENEFITS FUNDS
POLICY FOR COLLECTING DELINQUENT CONTRIBUTIONS

Adoptea (ne "| , 2008

WHEREAS, the Teamsters Local 837 Pension Fund (“Pension Fund”), the
Teamsters Local 837 Health and Welfare Fund (“Welfare Fund”), and the Teamsters
Local 837 401(k) Fund (“‘401(k) Fund”) (collectively referred to as “the Funds”) are third
party beneficiaries of numerous collective bargaining agreements, and other written
agreements, between Teamsters Local 837 (“Local 837”) and various employers
(hereinafter referred to as “Signatory Employers”); and,

WHEREAS, in many circumstances, provisions of the aforementioned
agreements require Signatory Employers to make contributions to the Funds on behalf of
employees represented by Local 837 who are employed by said Signatory Employers;
and,

WHEREAS, the aforementioned contributions are used by the Funds to provide
benefits to participants and beneficiaries in the Funds’ plans of benefits; and,

WHEREAS, the Boards of Trustees of the Funds desire to establish a policy and
procedures for the uniform and orderly collection of the aforementioned contributions,

NOW, THEREFORE, the Boards of Trustees of the Funds adopt the following
policy and procedures for the collection of delinquent contributions:

A. Introductory Provisions

1. The purpose of this Policy is to establish the procedure whereby contractually

required contributions due to the Funds are collected. The procedures set forth in this

Policy are uniform collection procedures that will allow for consistent enforcement of the
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 52 of 57

contribution obligations of Signatory Employers pursuant to their collective bargaining
agreements with Local 837. The procedures and guidelines set forth herein are designed
to encourage the timely payment of contributions by Signatory Employers. This Policy
will provide the Funds and Signatory Employers with a definitive, understandable policy
of how and when interest, liquidated damages, and other costs will accrue against a
delinquent Signatory Employer, and the steps that will be taken by the Funds to collect
ary amounts due.

2. The Boards of Trustees of the Funds have each delegated the day-to-day
authority to monitor contributions and enforce collection of such contributions to the co-
chairs of said Boards. When the term “Trustees” is used in this document, it will refer to
the individual Boards of Trustees, or the co-chairs of said Boards in the exercise of the
authority granted to them by said Boards.

B. General Provisions

1. The Trustees are vested with the authority to implement and enforce the
provisions of this Policy.

2. This Policy may be amended from time to time by a simple majority of the
Boards of Trustees during their regularly scheduled meetings.

3. The co-chairs of the Boards of Trustees are authorized to establish any and all
internal operating procedures necessary to implement the provisions set forth in this
Policy, or to delegate the establishment of such procedures to the Fund Administrator.
Such internal operating procedures should include, but need not be limited to, (1) timely
posting and processing of reporting forms and contributions by the Fund Administrator,

and prompt notification to the co-chairs and Fund Counsel of delinquent Signatory
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 53 of 57

Employers; and (2) a system of notification by the Fund Administrator to Signatory
Employers if such Employers fail to promptly remit contributions due and owing,
followed by a letter from Fund Counsel where appropriate. For purposes of this Policy,
the term “Fund Administrator” shall mean any individual employed by the Funds to serve
as the Fund Administrator, or any third-party entity engaged by the Funds to serve as
Fund Administrator.

4. The Funds Office will maintain a file of currently effective collective
bargaining agreements and other written agreements setting forth the detailed basis on
which Signatory Employers are obligated to make contributions to the Funds.

C. Timely Payment of Contributions

1. The established due date for contributions from Signatory Employers shall be
the due date set forth in the applicable agreement between said Signatory Employer and
Local 837, or otherwise agreed upon by said Signatory Employer and Local 837. In the
absence of such a specified due date, the established due date for contributions shall be
the 15 day of the following month for each month where such contributions are due and
owing.

2. When contributions are not received on the due date, the Fund Administrator
shall, within thirty (30) days, notify the Signatory Employer that the contributions are
delinquent. Similarly, the Fund Administrator will notify a Signatory Employer when
and if it learns that the contributions submitted by it are not in the correct amount.

3. The Trustees shall ordinarily authorize Fund Counsel to send a letter to the
delinquent Signatory Employer demanding immediate payment of all amounts due if the

delinquency is in excess of sixty (60) days, and if the delinquency is greater than $1,500.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 54 of 57

At their discretion and depending on the specific facts of the case, however, the Trustees
may direct Fund Counsel to send such a letter without regard to these thresholds.

4. The Trustees shall ordinarily authorize Fund Counsel to initiate legal action
against a delinquent Signatory Employer to collect all amounts due and owing when the
Signatory Employer owes in excess of $4,000, is more than ninety (90) days delinquent,
or is delinquent for three or more months of contributions. At their discretion and
depending on the specific facts of the case, however, the Trustees may direct Fund
Counsel to initiate legal action without regard to these thresholds.

5. The Trustees may authorize any other action they see fit to collect delinquent
contributions including, but not limited to, compelling an audit, directing Fund Counsel
to file a bond claim, or pursuing payment from other third parties.

D. Interest for Delinquent Contributions

1. No interest on a Signatory Employer’s contributions will be collected if such
contributions are received by the Funds within ten (10) days of the established due date,
unless the Signatory Employer has earlier outstanding delinquencies or has been a
chronic delinquent, in which case the Trustees may require interest to be paid regardless
of the date on which the late payment is received.

2. In circumstances where a Signatory Employer offers an acceptable and timely
explanation for its delinquency, the Trustees shall be vested with the authority to waive
interest on that Signatory Employer’s contributions if such contributions are received at
any time between the eleventh (1 1") day and the thirtieth (3 0") day following the due

date.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 55 of 57

3. All interest for contributions received after the thirtieth (30") day following
the date the contributions are due will not be waived unless the Signatory Employer, in
the sole discretion of the Trustees, provides a timely, valid, and verifiable showing of
extenuating circumstances.

4. To resolve a dispute over the payment of interest, the Trustees may agree to a
partial or full waiver of interest if, in their judgment, such partial or full waiver is in the
best interest of the Funds in light of the Signatory Employer’s ability to pay, the cost of
litigation, and the likelihood of success of any litigation brought to collect delinquent
contributions.

5. Interest assessed shall be at a rate of 12% per annum.

EK. Liquidated Damages

1. Liquidated damages will not be collected if contributions are received within
ten (10) days from the established due date unless the Signatory Employer has earlier
outstanding delinquencies or has been a chronic delinquent, in which case the Trustees
may require liquidated damages to be paid regardless of the date on which the late
payment is received.

2. When the Signatory Employer makes contributions payments within sixty (60)
days of the established due date, liquidated damages will be waived at the Signatory
Employer’s request in circumstances where the Signatory Employer provides a
reasonable explanation for its delinquency. The Trustees, in their discretion, shall
determine the reasonableness of any such request and explanation.

3. Liquidated damages for contributions received beyond sixty (60) days after the

established due date will not be waived unless the Signatory Employer, in the sole
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 56 of 57

discretion of the Trustees, provides a timely, valid, and verifiable showing of extenuating
circumstances.

4. Liquidated damages will ordinarily not be waived in circumstances where a
Signatory Employer is: (a) more than ninety (90) days late with its contribution payment;
(b) delinquent with three or more payments at any one time; (c) chronically making late
payments; or (d) sued by the Funds in an action for the collection of delinquent
contributions.

5. To resolve a dispute over the payment of liquidated damages, the Trustees may
agree to a partial or full waiver of liquidated damages if, in their judgment, such partial or
full waiver is in the best interest of the Funds in light of the Signatory Employer’s ability
to pay, the cost of litigation, and the likelihood of success in any litigation brought to
collect delinquent contributions. Wer pve

6. Liquidated damages assessed shall be in the amount of Jeff percent ( — of =
the contributions due and owing.

F. Miscellaneous Provisions

1. In circumstances where legal action is brought by the Funds to collect
delinquent contributions, the Signatory Employer that is the subject of said legal action
shall be required to pay the Funds’ reasonable attorneys’ fees and costs incurred in such
action.

2. The Funds shall have the right to audit the books and records of any Signatory
Employer upon request, including but not limited to circumstances where the Funds have

reason to believe the Signatory Employer’s reporting has not been accurate.
Case 2:21-cv-00326-RBS Document1 Filed 01/25/21 Page 57 of 57

2. The Signatory Employer shall be required to pay the Funds’ audit fees in
circumstances where: (a) the Funds conduct an audit of the Signatory Employer because
the Signatory Employer has failed to submit required reports to the Funds, or submits
reports that are determined by the Funds to be inaccurate; and (b) the Signatory Employer
refuses to submit to an audit of its books and records by the Funds, and an audit is
subsequently conducted as the result of the initiation of legal action.

3. Notwithstanding any provision of this Policy, in circumstances where the
Funds have initiated legal action against a Signatory Employer to recover delinquent
contributions, the Funds shall be entitled to any and all remedies available to them in
such action under law and equity, including but not limited to injunctive relief.

WHEREFORE, the Boards of Trustees of the Funds adopt this Policy on the date

first indicated above, as evidenced by their signatures below.

“fe. TRUSTEES: MANAGEMENT TRUSTEES:

 
